Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 23-27 and 29) with species breast cancer and in the reply filed on 4/25/2022 is acknowledged.
Claims 1-14, 20, 22, 28, 30, 32, 36, 38, and 42-58 have been cancelled.
Claims 15-19, 21, 23-27, 29, 31, 33-35, 37, and 39-41 were pending.
Claims 15-19, 21, 31, 33-35, 37, and 39-41 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 23-27 and 29, drawn to a method of treating a cancer comprising administering anti-RNA-polymerase III antibody and anti-RPA 194 antibody or fragment thereof, are examined on merits.

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Margaret S.J. Willis on 6/1/2022.
The application has been amended as follows:
Claim 23 has been replaced by
23.  A method for treating cancer in a subject having an autoimmune disease comprising:
              identifying the subject as having cancer cells; and
              administering to the subject: 
(i) an anti-RNA polymerase III antibody or antibody fragment, and
(ii) an anti-RPA194 antibody or antibody fragment;
wherein the number of cancer cells within the subject is reduced; and
wherein the autoimmune disease is selected from the group consisting of: scleroderma, systemic lupus erythematosus, and myositis.
 
Claims 26-27 and previously withdrawn claims 15-19, 21, 31, 33-35, 37, and 39-41 are currently cancelled.
Claims 23-25 and 29 are currently allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach, or suggest the claimed method of treating a cancer in subject having an autoimmune disease selected from scleroderma, systemic lupus erythematosus, and myositis comprising administering the subject anti-RNA polymerase III antibody and anti-RPA194 antibody or fragment thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 5/12/2020 and 7/20/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642